DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 17 August 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  Claim 20 recites the “system of any of claims 11” [emphasis added] which appears to be a clerical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 7, 8, 10-12, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US-2019/0239838) in view of Sundar (US-2013/0094745).
	Regarding claim 1:  Barak discloses a method comprising: acquiring a first two-dimensional projection image using a medical imaging modality, the first projection image including a two-dimensional field of view that includes a patient and a multi-modal marker (fig 2A(215,218), [0053], and [0059] of Barak); acquiring a second two-dimensional projection image using the medical image modality, the second projection image including the patient and the multimodal marker (figs 5A-6C, [0054]-[0055], and [0059]-[0060] of Barak – for the selected modality there are multiple captured medical images for multiple possible poses with marker structures) and being along a non-coincident angle with respect to the first projection image ([0045] and [0071] of Barak – multiple different orientations, and thus non-coincident angles), predetermined portions of the multi-modal marker being visible in the first projection image and the second projection image and having a known location and orientation with respect to at least one sensor that is detectable by a tracking system ([0046] and [0071] of Barak – markers tracked by tracking system; probabilities determined for projections at position and orientation of projection); estimating a three-dimensional position for the predetermined portions of the multi-modal marker with respect to a coordinate system of the medical imaging modality according to locations of the predetermined portions in each of the respective first and second projection images ([0050] and [0059 of Barak – 3D volume constructed according to 3D locations of markers and characteristics of markers for the projection in the medical imaging modality); determining an transformation for registering a three-dimensional coordinate system of the tracking system with a three-dimensional coordinate system of the medical imaging modality ([0049]-[0050], [0059], and [0068] of Barak) based on the estimated position for the respective predetermined portions of the multi-modal marker and a known relationship of the at least one sensor and the predetermined portions of the multi-modal marker ([0068], and [0075]-[0077] of Barak).
	Barak does not disclose the determined transformation is specifically an affine transformation.
	Sundar discloses determining an affine transformation for registering a three-dimensional coordinate system of the tracking system with a three-dimensional coordinate system of the medical imaging modality (figs 1-3, [0045]-[0048], and [0052]-[0053] of Sundar).
	Barak and Sundar are analogous art because they are from the same field of endeavor, namely 3D medical imaging and modeling.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine an affine transformation 
	Regarding claim 7:  Barak in view of Sundar discloses the method of claim 1 (as rejected above), wherein the medical imaging modality is configured to acquire images using an ionizing radiation ([0036] of Barak).
	Regarding claim 8:  Barak in view of Sundar discloses the method of claim 7 (as rejected above), wherein the medical imaging modality comprises a C-arm having a center of rotation (fig 1 and [0043] of Sundar), the method further comprising defining an origin of the coordinate system of the medical imaging modality with respect to the center of rotation of the C-arm ([0012] and [0048] of Sundar – rotation occurs with respect to the 3D centerline).  Barak and Sundar are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 10:  Barak in view of Sundar discloses the method of claim 1 (as rejected above), wherein the non-coincident angle is less than or equal to 90 degrees (figs 5A-5C and [0047] of Barak – examples given all less than 90 degrees).
	Regarding claim 11:  Barak discloses a system (fig 2A and [0056] of Barak) comprising: one or more non-transitory computer-readable media to store data and instructions executable by a processor (fig 2A(202) and [0057]-[0058] of Barak), the data comprising: three-dimensional image data acquired for a patient ([0037], [0045], and [0062] of Barak); two-(fig 2A(215,218), [0053], and [0059] of Barak), predetermined portions of the multi-modal marker being visible in the at least one two-dimensional image and having a known location and orientation with respect to at least one tracking sensor that is detectable by a tracking system ([0046] and [0071] of Barak – markers tracked by tracking system; probabilities determined for projections at position and orientation of projection); the instructions programmed to perform a method comprising: estimating a three-dimensional position for predetermined portions of the multi-modal marker with respect to a coordinate system of the medical imaging modality according to respective locations of the predetermined portions in each of the at least one two-dimensional image ([0050] and [0059 of Barak – 3D volume constructed according to 3D locations of markers and characteristics of markers for the projection in the medical imaging modality); and determining a transformation for registering a three-dimensional coordinate system of the tracking system with a three-dimensional coordinate system of the medical imaging modality ([0049]-[0050], [0059], and [0068] of Barak) based on the estimated position for the respective predetermined portions of the multi-modal marker and a known relationship of the at least one tracking sensor and the predetermined portions of the multi-modal marker ([0068], and [0075]-[0077] of Barak).
	Barak does not disclose prior three-dimensional image data acquired for a patient; and the determined transformation is specifically an affine transformation.
	Sundar discloses prior three-dimensional image data acquired for a patient (fig 2, fig 4 (41), and [0056] of Sundar); and determining an affine transformation for registering a three-dimensional coordinate system of the tracking system with a three-dimensional coordinate (figs 1-3, [0045]-[0048], and [0052]-[0053] of Sundar).
	Barak and Sundar are analogous art because they are from the same field of endeavor, namely 3D medical imaging and modeling.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the data comprise prior three-dimensional image data acquired for a patient; and determine an affine transformation for registering a three-dimensional coordinate system of the tracking system with a three-dimensional coordinate system of the medical imaging modality, as taught by Sundar.  The suggestion for doing so would have been that affine transformations are effective and efficient transformation for object registration and tracking across multiple images, including multiple 3D imaging data sets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barak according to the relied-upon teachings of Sundar to obtain the invention as specified in claim 11.
	Regarding claim 12:  Barak in view of Sundar discloses the system of claim 11 (as rejected above), wherein the at least one two-dimensional image is a first two-dimensional image (fig 2A(215,218), [0053], and [0059] of Barak), and wherein the two-dimensional image data further includes a second two-dimensional image acquired by the medical image modality, the second two-dimensional image including the patient and the multimodal marker and being along a non-coincident angle with respect to the first two-dimensional image (figs 5A-6C, [0054]-[0055], and [0059]-[0060] of Barak – for the selected modality there are multiple captured medical images for multiple possible poses with marker structures).
	Regarding claim 18:  Barak in view of Sundar discloses the system of claim 11 (as rejected above), further comprising the medical imaging modality ([0003]-[0004], and [0059] of Barak), wherein the medical imaging modality is configured to acquire each of the least one two-dimensional image using an ionizing radiation ([0036] of Barak).
	Regarding claim 19:  Barak in view of Sundar discloses the system of claim 18 (as rejected above), wherein the medical imaging modality comprises a C-arm having a center of rotation (fig 1 and [0043] of Sundar), wherein an origin of the coordinate system of the medical imaging modality is defined with respect to the center of rotation of the C-arm ([0012] and [0048] of Sundar – rotation occurs with respect to the 3D centerline).  Barak and Sundar are combined for the reasons set forth above with respect to claim 11.
	Regarding claim 20:  Barak in view of Sundar discloses the system of claim 11 (as rejected above), wherein the non-coincident angle is less than or equal to 90 degrees (figs 5A-5C and [0047] of Barak – examples given all less than 90 degrees).
	Regarding claim 21:  Barak discloses a system (fig 2A and [0056] of Barak) comprising: one or more non-transitory computer-readable media to store data and instructions executable by a processor (fig 2A(202) and [0057]-[0058] of Barak), the data comprising: three-dimensional image data acquired for a patient ([0037], [0045], and [0062] of Barak); two-dimensional image data that includes at least one two-dimensional image acquired by a medical imaging modality to include the patient and a multi-modal marker (fig 2A(215,218), [0053], and [0059] of Barak), predetermined portions of the multi-modal marker being visible in the at least one two-dimensional image and having a known location and orientation with respect to at least one tracking sensor that is detectable by a tracking system ([0046] and [0071] of Barak – markers tracked by tracking system; probabilities determined for projections at position and orientation of projection); the instructions programmed to perform a method comprising: deriving respective forward projections from the three-dimensional image data that correspond to (figs 5A-6C, [0042-[0047], and [0051] of Barak); and determining a transformation between the coordinate system of the medical imaging modality and the coordinate system of the three-dimensional image ([0049]-[0050], [0059], and [0068] of Barak) based on registering each two-dimensional image with the respective forward projections ([0068], and [0075]-[0077] of Barak).
	Barak does not disclose prior three-dimensional image data acquired for a patient; and determining an affine transformation between the coordinate system of the medical imaging modality and the coordinate system of the three-dimensional image.
	Sundar discloses prior three-dimensional image data acquired for a patient (fig 2, fig 4 (41), and [0056] of Sundar); and determining an affine transformation between the coordinate system of the medical imaging modality and the coordinate system of the three-dimensional image (figs 1-3, [0045]-[0048], and [0052]-[0053] of Sundar).
	Barak and Sundar are analogous art because they are from the same field of endeavor, namely 3D medical imaging and modeling.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the data comprise prior three-dimensional image data acquired for a patient; and determine an affine transformation between the coordinate system of the medical imaging modality and the coordinate system of the three-dimensional image, as taught by Sundar.  The suggestion for doing so would have been that affine transformations are effective and efficient transformation for object registration and tracking across multiple images, including multiple 3D imaging data sets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barak according to the relied-upon teachings of Sundar to obtain the invention as specified in claim 21.
Regarding claim 23:  Barak in view of Sundar discloses the system of claim 21 (as rejected above), wherein the at least one two-dimensional image is a first two-dimensional image (fig 2A(215,218), [0053], and [0059] of Barak), and wherein the two-dimensional image data further includes a second two-dimensional image acquired by the medical image modality, the second two-dimensional image including the patient and the multimodal marker and being along a non-coincident angle with respect to the first two-dimensional image (figs 5A-6C, [0054]-[0055], and [0059]-[0060] of Barak – for the selected modality there are multiple captured medical images for multiple possible poses with marker structures).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barak (US-2019/0239838) in view of Sundar (US-2013/0094745), and in further view of Takemoto (US-2020/0275901) and obvious engineering design choice.
	Regarding claim 6:  Barak in view of Sundar discloses the method of claim 1 (as rejected above), wherein the multi-modal marker includes a chamber and at least one port to access the chamber (fig 2A(215,218), fig 8, [0059], and [0075]-[0077] of Barak; fig 1 and [0043] of Sundar), the chamber having a predetermined spatial position and orientation with respect to each sensor ([0067] and [0071] of Barak), wherein the multi-modal marker is fixed with respect to a patient during the acquisition of the first and second projection images (fig 8 and [0071]-[0076] of Barak).  Barak and Sundar are combined for the reasons set forth above with respect to claim 1.
	Barak in view of Sundar does not disclose wherein the multi-modal marker includes a contrast agent within the chamber during the acquisition of the first and second projection images such that the chamber is visible in each of the first and second projection images, the 
	Takemoto discloses wherein the multi-modal marker includes a contrast agent within the chamber during the acquisition of the first and second projection images such that the chamber is visible in each of the first and second projection images (fig 15 and [0095]-[0096] of Takemoto), the method further comprising: adding a volume of the contrast agent to the chamber via the port before the acquisition of the first and second projection images to render the chamber visible in images acquired by the medical imaging modality; and removing the contrast agent from the chamber after the acquisition of the first and second projection images such that the chamber is not visible in subsequent images acquired by the medical imaging modality ([0065], [0095]-[0096], and [0110] of Takemoto – contrast agent is injected to make the marker chamber visible in images, and is not present in other images).
	As discussed above, Takemoto teaches that contrast is injected prior to a first image under one condition and not injected for the image under a second condition.  By combination with Barak, contrast can be injected for the first and second projection images, which are taken under one condition, and not injected after the acquisition of the first and second projection images.  Such would implicitly require the removal of the contrast agent from the chamber, since the contrast agent would not otherwise be absent.  However, even if such is not implicit, it would at least have been an obvious engineering design choice to do so, since doing so would give the operator greater control over the imaging process.
.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barak (US-2019/0239838) in view of Sundar (US-2013/0094745), and in further view of Liu (US-2020/0405397).
	Regarding claim 9:  Barak in view of Sundar discloses the method of claim 1 (as rejected above).  Barak in view of Sundar does not disclose wherein the first and second 
	Liu discloses wherein the first and second projection images are selected from a group comprising: a right anterior oblique projection, a left anterior oblique projection, and an anterior-posterior projection ([0052] of Liu).
	Barak and Liu are analogous art because they are from the same field of endeavor, namely 3D medical imaging and modeling.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to select the first and second projection images from a group comprising: a right anterior oblique projection, a left anterior oblique projection, and an anterior-posterior projection, as taught by Liu.  The motivation for doing so would have been to obtain projections which fully define the 3D imaging space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barak further according to the relied-upon teachings of Liu to obtain the invention as specified in claim 9.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barak (US-2019/0239838) in view of Sundar (US-2013/0094745), and in further view of Takemoto (US-2020/0275901).
	Regarding claim 17:  Barak in view of Sundar discloses the system of claim 11 (as rejected above), further comprising the multi-model marker (figs 5A-6C, [0018]-[0019], [0042]-[0044], and [0059] of Barak), the multi-modal marker including a chamber and at least one port to access the chamber (fig 2A(215,218), fig 8, [0059], and [0075]-[0077] of Barak; fig 1 and [0043] of Sundar), the chamber having a predetermined spatial position and orientation ([0067] and [0071] of Barak), wherein the multi-modal marker is fixed with respect to a patient during the acquisition of the first and second images (fig 8 and [0071]-[0076] of Barak).  Barak and Sundar are combined for the reasons set forth above with respect to claim 11.
	Barak in view of Sundar does not disclose wherein the multi-modal marker includes a volume of fluid contrast agent within the chamber during the acquisition of the first and second images such that the chamber is visible in each of the first and second images.
	Takemoto discloses wherein the marker includes a volume of fluid contrast agent within the chamber during the acquisition of the first and second images such that the chamber is visible in each of the first and second images (fig 15 and [0095]-[0096] of Takemoto).
	Barak and Takemoto are analogous art because they are from the same field of endeavor, namely 3D medical imaging and modeling.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the marker (multi-modal marker by combination with Barak) include a volume of fluid contrast agent within the chamber during the acquisition of the first and second images such that the chamber is visible in each of the first and second images, as taught by Takemoto.  The motivation for doing so would have been to better control the imaging conditions, allowing for better results for the physician.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barak further according to the relied-upon teachings of Takemoto to obtain the invention as specified in claim 17.

Allowable Subject Matter
10.	Claims 2-5, 13-16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 
	Claims 2, 13 and 22 each distinguish over the prior art since Examiner has not discovered any prior art which fully teaches any of claims 2, 13 or 22, including the subject matter of their corresponding base claim and any intervening claims.  The closest prior art discovered is the combination of Barak (US-2019/0239838), Sundar (US-2013/0094745), Liu (US-2020/0405397), Takemoto (US-2020/0275901), and Collins (US-2020/0260964).  However, none of the cited prior art, nor any other prior art discovered by Examiner, fully teaches any of claims 2, 13 or 22 (including the subject matter of their corresponding base claim and any intervening claims), either singly or in an obvious combination.  Claims 3-5 each depend from claim 2 and claims 14-16 each depend from claim 13.  Therefore, claims 3-5 and 14-16 each distinguish over the prior art at least due to their respective dependencies.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616